UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-58 Name of Registrant: The George Putnam Fund of Boston Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President The George Putnam Fund of Boston One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 7/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : The George Putnam Fund of Boston Fund Name : The George Putnam Fund of Boston Date of fiscal year end : 07/31/2009 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP 88579Y101 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect George Buckley Mgmt For For For 3 Elect Vance Coffman Mgmt For For For 4 Elect Michael Eskew Mgmt For For For 5 Elect W. James Farrell Mgmt For For For 6 Elect Herbert Henkel Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect Robert Morrison Mgmt For For For 9 Elect Aulana Peters Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2008 Long-Term Mgmt For For For Incentive Plan 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect Roy Roberts Mgmt For For For 1.9 Elect Samuel Scott III Mgmt For For For 1.10 Elect William Smithburg Mgmt For For For 1.11 Elect Glenn Tilton Mgmt For For For 1.12 Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP G1150G111 08/05/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Ireland 2 Right to Adjourn Meeting Mgmt For For For 3 Creation of Distributable Reserves Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP H0023R105 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Hernandez Mgmt For For For 2 Elect Peter Menikoff Mgmt For For For 3 Elect Robert Ripp Mgmt For For For 4 Elect Theodore Shasta Mgmt For For For 5 Amendments to Articles Mgmt For For For 6 Annual Report Mgmt For For For 7 Statutory Financial Statements Mgmt For For For 8 Consolidated Financial Statements Mgmt For For For 9 Allocation of Disposable Profit Mgmt For For For 10 Discharge of the Board of Directors Mgmt For For For 11 Authorized Share Capital Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Ratification of Auditor (Zurich) Mgmt For For For 14 Ratification of Auditor (US) Mgmt For For For 15 Amendment to the 2004 Long-Term Mgmt For For For Incentive Plan 16 Approval of Dividend in the Form of Mgmt For For For a Par Value Reduction Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For For For 16 2010 Non-Employee Director Mgmt For For For Compensation Plan 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Alcoa Inc. Ticker Security ID: Meeting Date Meeting Status AA CUSIP 013817101 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Arthur Collins, Jr. Mgmt For For For 1.2 Elect Carlos Ghosn Mgmt For For For 1.3 Elect Michael Morris Mgmt For For For 1.4 Elect E. Stanley O'Neal Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Supermajority Mgmt For For For Requirement Relating to Fair Price Protection 5 Elimination of Supermajority Mgmt For For For Requirement Relating to Director Elections 6 Elimination of Supermajority Mgmt For For For Requirement Relating to Removal of Directors 7 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Ameren Corporation Ticker Security ID: Meeting Date Meeting Status AEE CUSIP 023608102 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Brauer Mgmt For For For 1.2 Elect Ellen Fitzsimmons Mgmt For For For 1.3 Elect Walter Galvin Mgmt For For For 1.4 Elect Gayle Jackson Mgmt For For For 1.5 Elect James Johnson Mgmt For For For 1.6 Elect Steven Lipstein Mgmt For For For 1.7 Elect Charles Mueller Mgmt For For For 1.8 Elect Harvey Saligman Mgmt For For For 1.9 Elect Patrick Stokes Mgmt For For For 1.10 Elect Thomas Voss Mgmt For For For 1.11 Elect Stephen Wilson Mgmt For For For 1.12 Elect Jack Woodard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Review of Nuclear Facility American Electric Power Company, Inc. Ticker Security ID: Meeting Date Meeting Status AEP CUSIP 025537101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect E. R. Brooks Mgmt For For For 2 Elect Donald Carlton Mgmt For For For 3 Elect James Cordes Mgmt For For For 4 Elect Ralph Crosby, Jr. Mgmt For For For 5 Elect Linda Goodspeed Mgmt For For For 6 Elect Thomas Hoaglin Mgmt For For For 7 Elect Lester Hudson, Jr. Mgmt For For For 8 Elect Michael Morris Mgmt For For For 9 Elect Lionel Nowell III Mgmt For For For 10 Elect Richard Sandor Mgmt For For For 11 Elect Kathryn Sullivan Mgmt For For For 12 Elect Sara Tucker Mgmt For For For 13 Elect John Turner Mgmt For For For 14 Amendment to the Long-Term Mgmt For For For Incentive Plan 15 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP 032511107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Paulett Eberhart Mgmt For For For 2 Elect Preston Geren III Mgmt For For For 3 Elect James Hackett Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 6 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP 038222105 03/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Aart de Geus Mgmt For For For 1.2 Elect Stephen Forrest Mgmt For For For 1.3 Elect Thomas Iannotti Mgmt For For For 1.4 Elect Susan James Mgmt For For For 1.5 Elect Alexander Karsner Mgmt For For For 1.6 Elect Gerhard Parker Mgmt For For For 1.7 Elect Dennis Powell Mgmt For For For 1.8 Elect Willem Roelandts Mgmt For For For 1.9 Elect James Rogers Mgmt For Withhold Against 1.10 Elect Michael Splinter Mgmt For For For 1.11 Elect Robert Swan Mgmt For For For 2 Ratification of Auditor Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Laura Tyson Mgmt For For For 12 Elect Patricia Upton Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHldr Against Against For Pension Credit Policy 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 2010 Employee Stock Purchase Mgmt For For For Plan 9 Ratification of Auditor Mgmt For For For Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP 053611109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rolf Borjesson Mgmt For For For 2 Elect Peter Mullin Mgmt For For For 3 Elect Patrick Siewert Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Elimination of Supermajority Mgmt For For For Requirement and the Interested Persons Stock Repurchase Provision 6 Amendment to the Stock Option Mgmt For For For and Incentive Plan Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Bies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Mgmt For For For Stock 16 Advisory Vote on Executive Mgmt For For For Compensation 17 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 18 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Prior Government Service 19 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 21 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 22 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 23 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 24 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ruth Bruch Mgmt For For For 1.2 Elect Nicholas Donofrio Mgmt For For For 1.3 Elect Gerald Hassell Mgmt For For For 1.4 Elect Edmund Kelly Mgmt For For For 1.5 Elect Robert Kelly Mgmt For For For 1.6 Elect Richard Kogan Mgmt For For For 1.7 Elect Michael Kowalski Mgmt For For For 1.8 Elect John Luke, Jr. Mgmt For For For 1.9 Elect Robert Mehrabian Mgmt For For For 1.10 Elect Mark Nordenberg Mgmt For For For 1.11 Elect Catherine Rein Mgmt For For For 1.12 Elect William Richardson Mgmt For For For 1.13 Elect Samuel Scott III Mgmt For For For 1.14 Elect John Surma Mgmt For For For 1.15 Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 6 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Golden Parachutes Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP 071813109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blake Devitt Mgmt For For For 2 Elect John Forsyth Mgmt For For For 3 Elect Gail Fosler Mgmt For For For 4 Elect Carole Shapazian Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP 101137107 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Katharine Bartlett Mgmt For For For 3 Elect Bruce Byrnes Mgmt For For For 4 Elect Nelda Connors Mgmt For For For 5 Elect J. Raymond Elliott Mgmt For For For 6 Elect Marye Anne Fox Mgmt For For For 7 Elect Ray Groves Mgmt For For For 8 Elect Ernest Mario Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Pete Nicholas Mgmt For For For 11 Elect Uwe Reinhardt Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Transaction of Other Business Mgmt For Against Against Bristol-Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP 110122108 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lamberto Andreotti Mgmt For For For 2 Elect Lewis Campbell Mgmt For For For 3 Elect James Cornelius Mgmt For For For 4 Elect Louis Freeh Mgmt For For For 5 Elect Laurie Glimcher Mgmt For For For 6 Elect Michael Grobstein Mgmt For For For 7 Elect Leif Johansson Mgmt For For For 8 Elect Alan Lacy Mgmt For For For 9 Elect Vicki Sato Mgmt For For For 10 Elect Togo West, Jr. Mgmt For For For 11 Elect R. Sanders Williams Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call a Special Meeting 14 Elimination of Supermajority Mgmt For For For Requirement Applicable to Common Shareholders 15 Elimination of Supermajority Mgmt For For For Requirement Applicable to Preferred Shareholders 16 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Executive Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 18 Shareholder Proposal Regarding ShrHldr Against Against For Animal Welfare Burlington Northern Santa Fe Corporation Ticker Security ID: Meeting Date Meeting Status BNI CUSIP 12189T104 02/11/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For Abstain Against Campbell Soup Company Ticker Security ID: Meeting Date Meeting Status CPB CUSIP 134429109 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edmund Carpenter Mgmt For For For 1.2 Elect Paul Charron Mgmt For For For 1.3 Elect Douglas Conant Mgmt For For For 1.4 Elect Bennett Dorrance Mgmt For For For 1.5 Elect Harvey Golub Mgmt For For For 1.6 Elect Lawrence Karlson Mgmt For For For 1.7 Elect Randall Larrimore Mgmt For For For 1.8 Elect Mary Malone Mgmt For For For 1.9 Elect Sara Mathew Mgmt For For For 1.10 Elect William Perez Mgmt For For For 1.11 Elect Charles Perrin Mgmt For For For 1.12 Elect A. Barry Rand Mgmt For For For 1.13 Elect Nick Shreiber Mgmt For For For 1.14 Elect Archbold van Beuren Mgmt For For For 1.15 Elect Les Vinney Mgmt For For For 1.16 Elect Charlotte Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Reapproval of the Annual Incentive Mgmt For For For Plan Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP 149123101 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Dillon Mgmt For For For 1.2 Elect Juan Gallardo Mgmt For For For 1.3 Elect William Osborn Mgmt For For For 1.4 Elect Edward Rust, Jr. Mgmt For For For 1.5 Elect Susan Schwab Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Long-Term Mgmt For For For Incentive Plan 4 Repeal of Classified Board Mgmt For For For 5 Elimination of Supermajority Mgmt For For For Requirement 6 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHldr Against Against For Review of Human Rights Policies 8 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Mgmt For For For Regarding the Right to Call Special Meetings 19 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Payments to Governments 22 Shareholder Proposal Regarding ShrHldr Against Against For Country Selection Guidelines 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Financial Risks of Climate Change 24 Shareholder Proposal Regarding ShrHldr Against Against For Establishment of Human Rights Committee Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 15 Amendment to the Employee Stock Mgmt For For For Purchase Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Formation of a Board Committee on Human Rights 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Internet Fragmentation Coca-Cola Enterprises Inc. Ticker Security ID: Meeting Date Meeting Status CCE CUSIP 191219104 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect L. Phillip Humann Mgmt For For For 1.2 Elect Suzanne Labarge Mgmt For For For 1.3 Elect Veronique Morali Mgmt For For For 1.4 Elect Phoebe Wood Mgmt For For For 2 Amendment to the 2007 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Severance Agreements Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 6 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Bobby Shackouls Mgmt For For For 12 Elect Victoria Tschinkel Mgmt For For For 13 Elect Kathryn Turner Mgmt For For For 14 Elect William Wade, Jr. Mgmt For For For 15 Ratification of Auditor Mgmt For Against Against 16 Shareholder Proposal Regarding ShrHldr Against Against For Risk Management Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 18 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Operations 19 Shareholder Proposal Regarding ShrHldr Against Against For Louisiana Wetlands 20 Shareholder Proposal Regarding ShrHldr Against Against For the Financial Risks of Climate Change 21 Shareholder Proposal Regarding ShrHldr Against Against For TRI Chemicals 22 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Mgmt For For For Shares CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Incentive Compensation Plan Mgmt For For For 15 Amendment to the Charter to Allow Mgmt For For For Shareholders to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Climate Change Principles D.R. Horton, Inc. Ticker Security ID: Meeting Date Meeting Status DHI CUSIP 23331A109 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Horton Mgmt For For For 1.2 Elect Bradley Anderson Mgmt For For For 1.3 Elect Michael Buchanan Mgmt For For For 1.4 Elect Michael Hewatt Mgmt For For For 1.5 Elect Bob Scott Mgmt For For For 1.6 Elect Donald Tomnitz Mgmt For For For 1.7 Elect Bill Wheat Mgmt For For For 2 Adoption of Section 382 Mgmt For Against Against Shareholder Rights Plan 3 Ratification of Auditor Mgmt For For For Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP 244199105 02/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Allen Mgmt For For For 2 Elect Aulana Peters Mgmt For For For 3 Elect David Speer Mgmt For For For 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the Omnibus Equity Mgmt For For For and Incentive Plan 6 Short-Term Incentive Bonus Plan Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding ShrHldr Against Against For Internal Executive Compensation Equity 9 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 10 Shareholder Proposal Regarding an ShrHldr Against Against For Independent Chairman Devon Energy Corporation Ticker Security ID: Meeting Date Meeting Status DVN CUSIP 25179M103 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Richels Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote DIRECTV Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Austrian Mgmt For For For 1.2 Elect Ralph Boyd, Jr. Mgmt For For For 1.3 Elect Paul Gould Mgmt For For For 1.4 Elect Charles Lee Mgmt For For For 1.5 Elect Peter Lund Mgmt For For For 1.6 Elect Gregory Maffei Mgmt For For For 1.7 Elect John Malone Mgmt For For For 1.8 Elect Nancy Newcomb Mgmt For For For 1.9 Elect Haim Saban Mgmt For For For 1.10 Elect Michael White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Plan Mgmt For For For 4 Executive Officer Cash Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement DIRECTV Group Inc. Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25459L106 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Agreement and Plan of Merger Mgmt For For For 2 Voting and Right of First Refusal Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For DISH NETWORK CORPORATION Ticker Security ID: Meeting Date Meeting Status DISH CUSIP 25470M109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James DeFranco Mgmt For Withhold Against 1.2 Elect Cantey Ergen Mgmt For Withhold Against 1.3 Elect Charles Ergen Mgmt For Withhold Against 1.4 Elect Steven Goodbarn Mgmt For Withhold Against 1.5 Elect Gary Howard Mgmt For Withhold Against 1.6 Elect David Moskowitz Mgmt For Withhold Against 1.7 Elect Tom Ortolf Mgmt For Withhold Against 1.8 Elect Carl Vogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Dominion Resources Inc. Ticker Security ID: Meeting Date Meeting Status D CUSIP 25746U109 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Barr Mgmt For For For 2 Elect Peter Brown Mgmt For Against Against 3 Elect George Davidson, Jr. Mgmt For For For 4 Elect Thomas Farrell, II Mgmt For For For 5 Elect John Harris Mgmt For For For 6 Elect Robert Jepson, Jr. Mgmt For For For 7 Elect Mark Kington Mgmt For For For 8 Elect Margeret McKenna Mgmt For For For 9 Elect Frank Royal Mgmt For For For 10 Elect Robert Spilman, Jr. Mgmt For For For 11 Elect David Wollard Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Elimination of Supermajority Mgmt For For For Requirement to Amend Articles of Incorporation 14 Elimination of Supermajority Mgmt For For For Requirement to Amend the Bylaws 15 Elimination of Supermajority Mgmt For For For Requirement Regarding Setting the Exact Number of Directors 16 Elimination of Supermajority Mgmt For For For Requirement Regarding Removal of a Director for Cause 17 Clarifying Amendments to Articles of Mgmt For For For Incorporation 18 Shareholder Proposal Regarding ShrHldr Against Against For Establishment of 20% Renewable Energy Goal 19 Shareholder Proposal Regarding ShrHldr Against Against For Nuclear Power Plant Construction 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP 26441C105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Barnet, III Mgmt For For For 1.2 Elect G. Alex Bernhardt, Sr. Mgmt For For For 1.3 Elect Michael Browning Mgmt For For For 1.4 Elect Daniel DiMicco Mgmt For For For 1.5 Elect John Forsgren Mgmt For For For 1.6 Elect Ann Maynard Gray Mgmt For For For 1.7 Elect James Hance, Jr. Mgmt For For For 1.8 Elect E. James Reinsch Mgmt For For For 1.9 Elect James Rhodes Mgmt For For For 1.10 Elect James Rogers Mgmt For For For 1.11 Elect Philip Sharp Mgmt For For For 2 2010 Long-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Report 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement E. I. du Pont de Nemours and Company Ticker Security ID: Meeting Date Meeting Status DD CUSIP 263534109 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Bodman Mgmt For For For 2 Elect Richard Brown Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Bertrand Collomb Mgmt For For For 5 Elect Curtis Crawford Mgmt For For For 6 Elect Alexander Cutler Mgmt For For For 7 Elect John Dillon Mgmt For For For 8 Elect Eleuthere Du Pont Mgmt For For For 9 Elect Marillyn Hewson Mgmt For For For 10 Elect Lois Juliber Mgmt For For For 11 Elect Ellen Kullman Mgmt For For For 12 Elect William Reilly Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHldr Against Against For Amendment to Human Rights Policy Regarding Seed Saving Rights Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP 281020107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jagjeet Bindra Mgmt For For For 1.2 Elect Vanessa Chang Mgmt For For For 1.3 Elect France Cordova Mgmt For For For 1.4 Elect Theodore Craver, Jr. Mgmt For For For 1.5 Elect Charles Curtis Mgmt For For For 1.6 Elect Bradford Freeman Mgmt For For For 1.7 Elect Luis Nogales Mgmt For For For 1.8 Elect Ronald Olson Mgmt For For For 1.9 Elect James Rosser Mgmt For For For 1.10 Elect Richard Schlosberg, III Mgmt For For For 1.11 Elect Thomas Sutton Mgmt For For For 1.12 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) El Paso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP 28336L109 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect David Crane Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Timothy Probert Mgmt For For For 9 Elect Steven Shapiro Mgmt For For For 10 Elect J. Michael Talbert Mgmt For For For 11 Elect Robert Vagt Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Amendment to the 2005 Omnibus Mgmt For For For Incentive Compensation Plan 14 Ratification of Auditor Mgmt For For For Electronic Arts Inc. Ticker Security ID: Meeting Date Meeting Status ERTS CUSIP 285512109 07/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leonard Coleman Mgmt For For For 2 Elect Jeffrey Huber Mgmt For For For 3 Elect Gary Kusin Mgmt For For For 4 Elect Geraldine Laybourne Mgmt For For For 5 Elect Gregory Maffei Mgmt For For For 6 Elect Vivek Paul Mgmt For For For 7 Elect Lawrence Probst III Mgmt For For For 8 Elect John Riccitiello Mgmt For For For 9 Elect Richard Simonson Mgmt For For For 10 Elect Linda Srere Mgmt For For For 11 Employee Stock Option Exchange Mgmt For Against Against Program 12 Amendment to the 2000 Equity Mgmt For Against Against Incentive Plan 13 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP 291011104 02/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Clemens Boersig Mgmt For For For 1.2 Elect Carlos Fernandez G. Mgmt For Withhold Against 1.3 Elect Walter Galvin Mgmt For For For 1.4 Elect Randall Stephenson Mgmt For For For 1.5 Elect Vernon Loucks, Jr. Mgmt For For For 1.6 Elect Rozanne Ridgway Mgmt For For For 2 Re-approval of Performance Mgmt For For For Measures under the Annual Incentive Plan 3 Ratification of Auditor Mgmt For For For Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP 29364G103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect Stewart Myers Mgmt For For For 9 Elect James Nichols Mgmt For For For 10 Elect William Percy, II Mgmt For For For 11 Elect W.J. Tauzin Mgmt For For For 12 Elect Steven Wilkinson Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Approval of the Executive Annual Mgmt For For For Incentive Plan EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP 26875P101 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Alcorn Mgmt For For For 2 Elect Charles Crisp Mgmt For For For 3 Elect James Day Mgmt For For For 4 Elect Mark Papa Mgmt For For For 5 Elect H. Leighton Steward Mgmt For For For 6 Elect Donald Textor Mgmt For For For 7 Elect Frank Wisner Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2008 Omnibus Mgmt For For For Equity Compensation Plan 10 Amendment to the Employee Stock Mgmt For For For Purchase Plan 11 Amendment to the Executive Officer Mgmt For For For Annual Bonus Plan 12 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 13 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 14 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Triggering Event Equity Residential Ticker Security ID: Meeting Date Meeting Status EQR CUSIP 29476L107 06/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Alexander Mgmt For For For 1.2 Elect Charles Atwood Mgmt For For For 1.3 Elect Linda Bynoe Mgmt For For For 1.4 Elect Boone Knox Mgmt For For For 1.5 Elect John Neal Mgmt For For For 1.6 Elect David Neithercut Mgmt For For For 1.7 Elect Mark Shapiro Mgmt For For For 1.8 Elect Gerald Spector Mgmt For For For 1.9 Elect B. Joseph White Mgmt For For For 1.10 Elect Samuel Zell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors Everest Re Group, Ltd. Ticker Security ID: Meeting Date Meeting Status RE CUSIP G3223R108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Duffy Mgmt For For For 1.2 Elect Joseph Taranto Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP 30161N101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Canning Jr. Mgmt For For For 2 Elect M. Walter D'Alessio Mgmt For For For 3 Elect Nicholas DeBenedictis Mgmt For For For 4 Elect Bruce DeMars Mgmt For For For 5 Elect Nelson Diaz Mgmt For Against Against 6 Elect Sue Ling Gin Mgmt For For For 7 Elect Rosemarie Greco Mgmt For For For 8 Elect Paul Joskow Mgmt For For For 9 Elect Richard Mies Mgmt For For For 10 Elect John Palms Mgmt For For For 11 Elect William Richardson Mgmt For For For 12 Elect Thomas Ridge Mgmt For For For 13 Elect John Rogers, Jr. Mgmt For For For 14 Elect John Rowe Mgmt For For For 15 Elect Stephen Steinour Mgmt For For For 16 Elect Donald Thompson Mgmt For For For 17 2011 Long-Term Incentive Plan Mgmt For For For 18 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Peter Brabeck-Letmathe Mgmt For For For 1.3 Elect Larry Faulkner Mgmt For For For 1.4 Elect Jay Fishman Mgmt For For For 1.5 Elect Kenneth Frazier Mgmt For For For 1.6 Elect William George Mgmt For For For 1.7 Elect Marilyn Nelson Mgmt For For For 1.8 Elect Samuel Palmisano Mgmt For For For 1.9 Elect Steven Reinemund Mgmt For For For 1.10 Elect Rex Tillerson Mgmt For For For 1.11 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation 5 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 7 Shareholder Proposal Regarding ShrHldr Against Against For Human Right to Water 8 Shareholder Proposal Regarding ShrHldr Against Against For Louisiana Wetlands 9 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Operations 10 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 11 Shareholder Proposal Regarding an ShrHldr Against Against For Energy Technology Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Greenhouse Gas Emissions Goals 13 Shareholder Proposal Regarding ShrHldr Against Against For Report on Future Energy Trends FPL Group, Inc. Ticker Security ID: Meeting Date Meeting Status FPL CUSIP 302571104 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sherry Barrat Mgmt For For For 1.2 Elect Robert Beall II Mgmt For For For 1.3 Elect J. Hyatt Brown Mgmt For For For 1.4 Elect James Camaren Mgmt For For For 1.5 Elect J. Brian Ferguson Mgmt For For For 1.6 Elect Lewis Hay III Mgmt For For For 1.7 Elect Toni Jennings Mgmt For For For 1.8 Elect Oliver Kingsley, Jr. Mgmt For For For 1.9 Elect Rudy Schupp Mgmt For For For 1.10 Elect William Swanson Mgmt For For For 1.11 Elect Michael Thaman Mgmt For For For 1.12 Elect Hansel Tookes II Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Company Name Change Mgmt For For For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Sir William Castell Mgmt For For For 4 Elect Ann Fudge Mgmt For For For 5 Elect Susan Hockfield Mgmt For For For 6 Elect Jeffrey Immelt Mgmt For For For 7 Elect Andrea Jung Mgmt For For For 8 Elect Alan Lafley Mgmt For For For 9 Elect Robert Lane Mgmt For For For 10 Elect Ralph Larsen Mgmt For For For 11 Elect Rochelle Lazarus Mgmt For For For 12 Elect James Mulva Mgmt For For For 13 Elect Sam Nunn Mgmt For For For 14 Elect Roger Penske Mgmt For For For 15 Elect Robert Swieringa Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 21 Shareholder Proposal Regarding ShrHldr Against Against For Regarding Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Requiring Key Committee Directors To Receive Less Than 20% Against Votes 23 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP 370334104 09/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bradbury Anderson Mgmt For For For 2 Elect R. Kerry Clark Mgmt For For For 3 Elect Paul Danos Mgmt For For For 4 Elect William Esrey Mgmt For For For 5 Elect Raymond Gilmartin Mgmt For For For 6 Elect Judith Hope Mgmt For For For 7 Elect Heidi Miller Mgmt For For For 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For 9 Elect Steve Odland Mgmt For For For 10 Elect Kendall Powell Mgmt For For For 11 Elect Lois Quam Mgmt For For For 12 Elect Michael Rose Mgmt For For For 13 Elect Robert Ryan Mgmt For For For 14 Elect Dorothy Terrell Mgmt For For For 15 2009 Stock Compensation Plan Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP 372917104 06/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas Berthiaume Mgmt For For For 1.2 Elect Robert Bertolini Mgmt For For For 1.3 Elect Gail Boudreaux Mgmt For For For 1.4 Elect Robert Carpenter Mgmt For For For 1.5 Elect Charles Cooney Mgmt For For For 1.6 Elect Victor Dzau Mgmt For For For 1.7 Elect Connie Mack III Mgmt For For For 1.8 Elect Richard Syron Mgmt For For For 1.9 Elect Henri Termeer Mgmt For For For 1.10 Elect Ralph Whitworth Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 2009 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2007 Director Mgmt For For For Equity Plan 5 Amendment to Articles of Mgmt For For For Organization Regarding the Right to Call a Special Meeting 6 Ratification of Auditor Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP 406216101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect Nance Dicciani Mgmt For For For 5 Elect S. Malcolm Gillis Mgmt For For For 6 Elect James Hackett Mgmt For For For 7 Elect David Lesar Mgmt For For For 8 Elect Robert Malone Mgmt For For For 9 Elect J. Landis Martin Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Review of Human Rights Policies 13 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP 438516106 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gordon Bethune Mgmt For For For 2 Elect Kevin Burke Mgmt For For For 3 Elect Jaime Chico Pardo Mgmt For For For 4 Elect David Cote Mgmt For For For 5 Elect D. Scott Davis Mgmt For For For 6 Elect Linnet Deily Mgmt For For For 7 Elect Lord Clive Hollick Mgmt For For For 8 Elect George Paz Mgmt For For For 9 Elect Bradley Sheares Mgmt For For For 10 Elect Michael Wright Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call a Special Meeting 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 15 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 16 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP 441060100 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Connie Curran Mgmt For For For 2 Elect Heino von Prondzynski Mgmt For For For 3 Elect Mark Wheeler Mgmt For For For 4 Ratification of Auditor Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For Against Against 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Cathleen Black Mgmt For For For 3 Elect William Brody Mgmt For For For 4 Elect Kenneth Chenault Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect Shirley Jackson Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Taizo Nishimuro Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect Samuel Palmisano Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Zambrano Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Affirmation of Political Nonpartisanship 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between CEO and Employee Pay 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Kellogg Company Ticker Security ID: Meeting Date Meeting Status K CUSIP 487836108 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Benjamin Carson, Sr. Mgmt For For For 1.2 Elect Gordon Gund Mgmt For For For 1.3 Elect Dorothy Johnson Mgmt For For For 1.4 Elect Ann Korologos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP 494368103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Alm Mgmt For For For 2 Elect Dennis Beresford Mgmt For For For 3 Elect John Bergstrom Mgmt For For For 4 Elect Abelardo Bru Mgmt For For For 5 Elect Robert Decherd Mgmt For For For 6 Elect Thomas Falk Mgmt For For For 7 Elect Mae Jemison Mgmt For For For 8 Elect James Jenness Mgmt For For For 9 Elect Ian Read Mgmt For For For 10 Elect Linda Rice Mgmt For For For 11 Elect Marc Shapiro Mgmt For For For 12 Elect G. Craig Sullivan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajaypal Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect Mackey McDonald Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Fedric Reynolds Mgmt For For For 9 Elect Irene Rosenfeld Mgmt For For For 10 Elect Jean-Francois van Boxmeer Mgmt For For For 11 Elect Deborah Wright Mgmt For For For 12 Elect Frank Zarb Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent Kroger Co. Ticker Security ID: Meeting Date Meeting Status KR CUSIP 501044101 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Reuben Anderson Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect David Dillon Mgmt For For For 4 Elect Susan Kropf Mgmt For For For 5 Elect John LaMacchia Mgmt For For For 6 Elect David Lewis Mgmt For For For 7 Elect W. Rodney McMullen Mgmt For For For 8 Elect Jorge Montoya Mgmt For For For 9 Elect Clyde Moore Mgmt For For For 10 Elect Susan Phillips Mgmt For For For 11 Elect Steven Rogel Mgmt For For For 12 Elect James Runde Mgmt For For For 13 Elect Ronald Sargent Mgmt For For For 14 Elect Bobby Shackouls Mgmt For For For 15 Adoption of Majority Vote for Mgmt For For For Election of Directors 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Change Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP 539830109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect E. C. Aldridge, Jr. Mgmt For For For 2 Elect Nolan Archibald Mgmt For For For 3 Elect David Burritt Mgmt For For For 4 Elect James Ellis, Jr. Mgmt For For For 5 Elect Gwendolyn King Mgmt For For For 6 Elect James Loy Mgmt For Against Against 7 Elect Douglas McCorkindale Mgmt For For For 8 Elect Joseph Ralston Mgmt For Against Against 9 Elect James Schneider Mgmt For For For 10 Elect Anne Stevens Mgmt For For For 11 Elect Robert Stevens Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Space Weapons Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP 544147101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Virgis Colbert Mgmt For For For 1.2 Elect Richard Roedel Mgmt For For For 1.3 Elect David Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP 548661107 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Bernauer Mgmt For For For 1.2 Elect Leonard Berry Mgmt For For For 1.3 Elect Dawn Hudson Mgmt For For For 1.4 Elect Robert Niblock Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Right to Call a Special Meeting Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 5 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP 565849106 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Boyce Mgmt For For For 2 Elect Clarence Cazalot, Jr. Mgmt For For For 3 Elect David Daberko Mgmt For For For 4 Elect William Davis, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For Against Against 6 Elect Philip Lader Mgmt For For For 7 Elect Charles Lee Mgmt For For For 8 Elect Michael Phelps Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Seth Schofield Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect Thomas Usher Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Marriott International, Inc. Ticker Security ID: Meeting Date Meeting Status MAR CUSIP 571903202 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J.W. Marriott, Jr. Mgmt For For For 2 Elect John Marriott III Mgmt For For For 3 Elect Mary Bush Mgmt For For For 4 Elect Lawrence Kellner Mgmt For For For 5 Elect Debra Lee Mgmt For For For 6 Elect George Munoz Mgmt For For For 7 Elect Harry Pearce Mgmt For For For 8 Elect Steven Reinemund Mgmt For For For 9 Elect W. Mitt Romney Mgmt For For For 10 Elect William Shaw Mgmt For For For 11 Elect Lawrence Small Mgmt For For For 12 Ratification of Auditor Mgmt For For For Marsh & McLennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP 571748102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Baker Mgmt For For For 2 Elect Zachary Carter Mgmt For For For 3 Elect Brian Duperreault Mgmt For For For 4 Elect Oscar Fanjul Mgmt For For For 5 Elect H. Edward Hanway Mgmt For For For 6 Elect Gwendolyn King Mgmt For For For 7 Elect Bruce Nolop Mgmt For For For 8 Elect Marc Oken Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP 58155Q103 07/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andy Bryant Mgmt For For For 2 Elect Wayne Budd Mgmt For For For 3 Elect John Hammergren Mgmt For For For 4 Elect Alton Irby, III Mgmt For For For 5 Elect M. Christine Jacobs Mgmt For For For 6 Elect Marie Knowles Mgmt For For For 7 Elect David Lawrence Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jane Shaw Mgmt For For For 10 Amendment to the 2005 Stock Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 13 Shareholder Proposal Regarding ShrHldr Against Against For Survivor Benefits (Golden Coffins) Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Anderson Mgmt For For For 1.2 Elect Victor Dzau Mgmt For For For 1.3 Elect William Hawkins Mgmt For For For 1.4 Elect Shirley Jackson Mgmt For For For 1.5 Elect Denise O'Leary Mgmt For For For 1.6 Elect Robert Pozen Mgmt For For For 1.7 Elect Jean-Pierre Rosso Mgmt For For For 1.8 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Employees Mgmt For For For Stock Purchase Plan 4 Amendment to the 2008 Stock Mgmt For For For Award and Incentive Plan Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 58933Y105 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Thomas Cech Mgmt For For For 3 Elect Richard Clark Mgmt For For For 4 Elect Thomas Glocer Mgmt For For For 5 Elect Steven Goldstone Mgmt For For For 6 Elect William Harrison, Jr. Mgmt For For For 7 Elect Harry Jacobson Mgmt For For For 8 Elect William Kelley Mgmt For For For 9 Elect C. Robert Kidder Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect Carlos Represas Mgmt For For For 12 Elect Patricia Russo Mgmt For For For 13 Elect Thomas Shenk Mgmt For For For 14 Elect Anne Tatlock Mgmt For For For 15 Elect Craig Thompson Mgmt For For For 16 Elect Wendell Weeks Mgmt For For For 17 Elect Peter Wendell Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 2010 Incentive Stock Plan Mgmt For For For 20 2010 Non-Employee Directors Mgmt For For For Stock Option Plan Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 589331107 08/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP 59156R108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect R. Glenn Hubbard Mgmt For For For 1.2 Elect Alfred Kelly, Jr. Mgmt For For For 1.3 Elect James Kilts Mgmt For For For 1.4 Elect David Satcher Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Mgmt For For For Special Meeting 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform 14 Shareholder Proposal Regarding ShrHldr Against Against For Charitable Contributions Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP 617446448 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Roy Bostock Mgmt For For For 2 Elect Erskine Bowles Mgmt For For For 3 Elect Howard Davies Mgmt For For For 4 Elect James Gorman Mgmt For For For 5 Elect James Hance, Jr. Mgmt For For For 6 Elect Nobuyuki Hirano Mgmt For For For 7 Elect C. Robert Kidder Mgmt For For For 8 Elect John Mack Mgmt For For For 9 Elect Donald Nicolaisen Mgmt For For For 10 Elect Charles Noski Mgmt For For For 11 Elect Hutham Olayan Mgmt For For For 12 Elect O. Griffith Sexton Mgmt For For For 13 Elect Laura Tyson Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Amendment to the 2007 Equity Mgmt For Against Against Incentive Compensation Plan 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 18 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay 21 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) Motorola, Inc. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP 620076109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Brown Mgmt For For For 2 Elect David Dorman Mgmt For For For 3 Elect William Hambrecht Mgmt For For For 4 Elect Sanjay Jha Mgmt For For For 5 Elect Keith Meister Mgmt For For For 6 Elect Thomas Meredith Mgmt For For For 7 Elect Samuel Scott III Mgmt For For For 8 Elect James Stengel Mgmt For For For 9 Elect Anthony Vinciquerra Mgmt For For For 10 Elect Douglas Warner III Mgmt For For For 11 Elect John White Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Review of Global Human Rights Standards 15 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Newell Rubbermaid Inc. Ticker Security ID: Meeting Date Meeting Status NWL CUSIP 651229106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Scott Cowen Mgmt For For For 2 Elect Cynthia Montgomery Mgmt For For For 3 Elect Michael B. Polk Mgmt For For For 4 Elect Michael Todman Mgmt For For For 5 2010 Stock Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP 651290108 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lee Boothby Mgmt For For For 2 Elect Philip Burguieres Mgmt For For For 3 Elect Pamela Gardner Mgmt For For For 4 Elect John Kemp III Mgmt For For For 5 Elect J. Michael Lacey Mgmt For For For 6 Elect Joseph Netherland Mgmt For For For 7 Elect Howard Newman Mgmt For For For 8 Elect Thomas Ricks Mgmt For For For 9 Elect Juanita Romans Mgmt For For For 10 Elect Charles Shultz Mgmt For For For 11 Elect J. Terry Strange Mgmt For For For 12 2010 Employee Stock Purchase Mgmt For For For Plan 13 Ratification of Auditor Mgmt For For For Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP H5833N103 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Cawley Mgmt For For For 1.2 Elect Gordon Hall Mgmt For For For 1.3 Elect Jack Little Mgmt For For For 2 Increase in Authorized Capital Mgmt For For For 3 Amendment to Par Value; Capital Mgmt For For For Distribution 4 Amendment to Par Value; Capital Mgmt For For For Distribution 5 Appointment of Auditor Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Ratification of Board and Mgmt For For For Management Acts Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP H5833N103 10/29/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gordon Hall Mgmt For For For 1.2 Elect Jon Marshall Mgmt For For For 2 Amendment to the 1991 Stock Mgmt For For For Option and Restricted Stock Plan NOKIA OYJ Ticker Security ID: Meeting Date Meeting Status NOK1V CUSIP 654902204 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Board and Mgmt For For For Management Acts 4 Directors' Fees Mgmt For For For 5 Board Size Mgmt For For For 6.1 Elect Lalita Gupte Mgmt For For For 6.2 Elect Bengt Holmstrom Mgmt For For For 6.3 Elect Henning Kagermann Mgmt For For For 6.4 Elect Olli-Pekka Kallasvuo Mgmt For For For 6.5 Elect Per Karlsson Mgmt For For For 6.6 Elect Isabel Marey-Semper Mgmt For For For 6.7 Elect Jorma Ollila Mgmt For For For 6.8 Elect Marjorie Scardino Mgmt For For For 6.9 Elect Risto Siilasmaa Mgmt For For For 6.10 Elect Keijo Suila Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/ or w/o Mgmt For Against Against Preemptive Rights Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP 666807102 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Wesley Bush Mgmt For For For 2 Elect Lewis Coleman Mgmt For For For 3 Elect Thomas Fargo Mgmt For For For 4 Elect Victor Fazio Mgmt For For For 5 Elect Donald Felsinger Mgmt For For For 6 Elect Stephen Frank Mgmt For For For 7 Elect Bruce Gordon Mgmt For For For 8 Elect Madeleine Kleiner Mgmt For For For 9 Elect Karl Krapek Mgmt For For For 10 Elect Richard Myers Mgmt For For For 11 Elect Aulana Peters Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate Mgmt For For For Regarding to the Right to Call a Special Meeting 15 Amendment Certificate of Northrop Mgmt For For For Grumman Systems Corporation Regarding the Deletion of Company Shareholder Approvals for Certain Transactions 16 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP 670346105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel DiMicco Mgmt For For For 1.2 Elect James Hlavacek Mgmt For For For 1.3 Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 2010 Stock Option and Award Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP 674599105 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For Against Against 2 Elect John Chalsty Mgmt For Against Against 3 Elect Stephen Chazen Mgmt For Against Against 4 Elect Edward Djerejian Mgmt For Against Against 5 Elect John Feick Mgmt For Against Against 6 Elect Carlos Gutierrez Mgmt For Against Against 7 Elect Ray Irani Mgmt For Against Against 8 Elect Irvin Maloney Mgmt For Against Against 9 Elect Avedick Poladian Mgmt For Against Against 10 Elect Rodolfo Segovia Mgmt For Against Against 11 Elect Aziz Syriani Mgmt For Against Against 12 Elect Rosemary Tomich Mgmt For Against Against 13 Elect Walter Weisman Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Re-approval of Performance Goals Mgmt For For For under the 2005 Long-Term Incentive Plan 16 Advisory Vote on Executive Mgmt For Against Against Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Host Country Regulations 21 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 22 Shareholder Proposal Regarding ShrHldr Against Against For Security of Chemical Facilities 23 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Berg Mgmt For For For 1.2 Elect H. Raymond Bingham Mgmt For For For 1.3 Elect Michael Boskin Mgmt For For For 1.4 Elect Safra Catz Mgmt For For For 1.5 Elect Bruce Chizen Mgmt For For For 1.6 Elect George Conrades Mgmt For For For 1.7 Elect Lawrence Ellison Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect Jeffrey Henley Mgmt For For For 1.10 Elect Donald Lucas Mgmt For Withhold Against 1.11 Elect Charles Phillips, Jr. Mgmt For For For 1.12 Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP 701094104 10/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Kassling Mgmt For For For 1.2 Elect Robert Kohlhepp Mgmt For For For 1.3 Elect Giulio Mazzalupi Mgmt For For For 1.4 Elect Klaus-Peter Müller Mgmt For For For 1.5 Elect Joseph Scaminace Mgmt For For For 1.6 Elect Wolfgang Schmitt Mgmt For For For 1.7 Elect Markos Tambakeras Mgmt For For For 1.8 Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Stock Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding an ShrHldr Against Against For Independent Board Chairman Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Amendment to Bylaws Regarding Mgmt For For For the Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy PG&E Corporation Ticker Security ID: Meeting Date Meeting Status PCG CUSIP 69331C108 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Andrews Mgmt For Against Against 2 Elect Lewis Chew Mgmt For Against Against 3 Elect C. Lee Cox Mgmt For Against Against 4 Elect Peter Darbee Mgmt For Against Against 5 Elect Maryellen Herringer Mgmt For Against Against 6 Elect Roger Kimmel Mgmt For Against Against 7 Elect Richard Meserve Mgmt For Against Against 8 Elect Forrest Miller Mgmt For Against Against 9 Elect Rosendo Parra Mgmt For Against Against 10 Elect Barbara Rambo Mgmt For Against Against 11 Elect Barry Williams Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Amendment to the 2006 Long-Term Mgmt For For For Incentive Plan 15 Shareholder Proposal Regarding ShrHldr Against For Against Independent Board Chairman 16 Shareholder Proposal Regarding ShrHldr Against Against For Key Committee Membership 17 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 13 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols PPG Industries, Inc. Ticker Security ID: Meeting Date Meeting Status PPG CUSIP 693506107 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Berges Mgmt For For For 1.2 Elect Victoria Haynes Mgmt For For For 1.3 Elect Martin Richenhagen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Accountability Report Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP 755111507 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Stephen Hadley Mgmt For For For 4 Elect Frederic Poses Mgmt For For For 5 Elect Michael Ruettgers Mgmt For For For 6 Elect Ronald Skates Mgmt For For For 7 Elect William Spivey Mgmt For For For 8 Elect Linda Stuntz Mgmt For For For 9 Elect William Swanson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 2010 Stock Plan Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Supplemental Executive Retirement Plans 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent RenaissanceRe Holdings, Ltd. Ticker Security ID: Meeting Date Meeting Status RNR CUSIP G7496G103 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Hecht Mgmt For For For 1.2 Elect Henry Klehm III Mgmt For For For 1.3 Elect Ralph Levy Mgmt For For For 1.4 Elect Nicholas Trivisonno Mgmt For For For 2 2010 Performance Share Plan Mgmt For For For 3 Amendment to the 2001 Stock Mgmt For For For Incentive Plan 4 2010 Employee Stock Purchase Mgmt For For For Plan 5 Appointment of Auditor Mgmt For For For Simon Property Group, Inc. Ticker Security ID: Meeting Date Meeting Status SPG CUSIP 828806109 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Melvyn Bergstein Mgmt For For For 2 Elect Linda Bynoe Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Karen Horn Mgmt For For For 5 Elect Allan Hubbard Mgmt For For For 6 Elect Reuben Leibowitz Mgmt For For For 7 Elect Daniel Smith Mgmt For For For 8 Elect J. Albert Smith, Jr. Mgmt For For For 9 Ratification of Auditor Mgmt For For For Staples, Inc. Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP 855030102 06/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Long Term Cash Incentive Plan Mgmt For For For 14 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Ronald Logue Mgmt For For For 11 Elect Richard Sergel Mgmt For For For 12 Elect Ronald Skates Mgmt For For For 13 Elect Gregory Summe Mgmt For For For 14 Elect Robert Weissman Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay SunTrust Banks, Inc. Ticker Security ID: Meeting Date Meeting Status STI CUSIP 867914103 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Beall, II Mgmt For For For 2 Elect Alston Correll Mgmt For For For 3 Elect Jeffrey Crowe Mgmt For For For 4 Elect Patricia Frist Mgmt For For For 5 Elect Blake Garrett Mgmt For For For 6 Elect David Hughes Mgmt For For For 7 Elect M. Douglas Ivester Mgmt For For For 8 Elect J. Hicks Lanier Mgmt For For For 9 Elect William Linnenbringer Mgmt For For For 10 Elect G. Gilmer Minor, III Mgmt For For For 11 Elect Larry Prince Mgmt For For For 12 Elect Frank Royal Mgmt For For For 13 Elect Thomas Watjen Mgmt For For For 14 Elect James Wells III Mgmt For For For 15 Elect Karen Williams Mgmt For For For 16 Elect Phail Wynn, Jr. Mgmt For For For 17 Amendment to the Management Mgmt For For For Incentive Plan 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Mgmt For For For Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP 871829107 11/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jonathan Golden Mgmt For For For 2 Elect Joseph Hafner, Jr. Mgmt For For For 3 Elect Nancy Newcomb Mgmt For For For 4 Elect Kenneth Spitler Mgmt For For For 5 2009 Non-Employee Directors Mgmt For For For Stock Plan 6 Amendment to the 2007 Stock Mgmt For For For Incentive Plan 7 2009 Management Incentive Plan Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Advisory Vote on Executive Mgmt For For For Compensation 10 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP 87612E106 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Calvin Darden Mgmt For For For 2 Elect Anne Mulcahy Mgmt For For For 3 Elect Stephen Sanger Mgmt For For For 4 Elect Gregg Steinhafel Mgmt For For For 5 Ratification of Auditor Mgmt For Abstain Against 6 Repeal of Classified Board Mgmt For For For 7 Elimination of Supermajority Mgmt For For For Requirement 8 Amendment and Restatement of the Mgmt For Abstain Against Articles of Incorporation 9 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP 020002101 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect W. James Farrell Mgmt For For For 4 Elect Jack Greenberg Mgmt For For For 5 Elect Ronald LeMay Mgmt For For For 6 Elect Andrea Redmond Mgmt For For For 7 Elect H. John Riley, Jr. Mgmt For For For 8 Elect Joshua Smith Mgmt For For For 9 Elect Judith Sprieser Mgmt For For For 10 Elect Mary Taylor Mgmt For For For 11 Elect Thomas Wilson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 15 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 17 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP 097023105 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Biggs Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect David Calhoun Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Linda Cook Mgmt For For For 6 Elect William Daley Mgmt For For For 7 Elect Kenneth Duberstein Mgmt For For For 8 Elect Edmund Giambastiani, Jr. Mgmt For For For 9 Elect John McDonnell Mgmt For For For 10 Elect W. James McNerney, Jr. Mgmt For For For 11 Elect Susan Schwab Mgmt For For For 12 Elect Mike Zafirovski Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Military Contracts/Sales 15 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report The Chubb Corporation Ticker Security ID: Meeting Date Meeting Status CB CUSIP 171232101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Zoe Baird Mgmt For For For 2 Elect Sheila Burke Mgmt For For For 3 Elect James Cash, Jr. Mgmt For For For 4 Elect John Finnegan Mgmt For For For 5 Elect Martin McGuinn Mgmt For For For 6 Elect Lawrence Small Mgmt For For For 7 Elect Jess Soderberg Mgmt For For For 8 Elect Daniel Somers Mgmt For For For 9 Elect Karen Williams Mgmt For For For 10 Elect James Zimmerman Mgmt For For For 11 Elect Alfred Zollar Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Boggan, Jr. Mgmt For For For 2 Elect Richard Carmona Mgmt For For For 3 Elect Tully Friedman Mgmt For For For 4 Elect George Harad Mgmt For For For 5 Elect Donald Knauss Mgmt For For For 6 Elect Robert Matschullat Mgmt For For For 7 Elect Gary Michael Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Pamela Thomas-Graham Mgmt For For For 11 Elect Carolyn Ticknor Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For For For 3 Elect Cathleen Black Mgmt For For For 4 Elect Barry Diller Mgmt For For For 5 Elect Alexis Herman Mgmt For For For 6 Elect Muhtar Kent Mgmt For For For 7 Elect Donald Keough Mgmt For For For 8 Elect Maria Lagomasino Mgmt For For For 9 Elect Donald McHenry Mgmt For For For 10 Elect Sam Nunn Mgmt For For For 11 Elect James Robinson III Mgmt For For For 12 Elect Peter Ueberroth Mgmt For For For 13 Elect Jacob Wallenberg Mgmt For Against Against 14 Elect James Williams Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Performance Based Restricted Equity Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Bisphenol-A The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect Paul Polman Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For Against Against 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 15 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Remediation in the Midland Area 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 17 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Elimination of Supermajority Mgmt For For For Requirement 15 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Policy 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement The Hartford Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status HIG CUSIP 416515104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Allardice, III Mgmt For For For 2 Elect Trevor Fetter Mgmt For For For 3 Elect Paul Kirk, Jr. Mgmt For For For 4 Elect Liam McGee Mgmt For For For 5 Elect Gail McGovern Mgmt For For For 6 Elect Michael Morris Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Charles Strauss Mgmt For For For 9 Elect H. Patrick Swygert Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2010 Incentive Stock Plan Mgmt For For For 12 Approve Material Terms of the Mgmt For For For Executive Bonus Program 13 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP 437076102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect David Batchelder Mgmt For For For 3 Elect Francis Blake Mgmt For For For 4 Elect Ari Bousbib Mgmt For For For 5 Elect Gregory Brenneman Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of Mgmt For For For Performance Goals Under the 2005 Omnibus Stock Incentive Plan 12 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 17 Shareholder Proposal Regarding ShrHldr Against Against For Employment Diversity Report 18 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation The PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP 693475105 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Berndt Mgmt For Against Against 2 Elect Charles Bunch Mgmt For For For 3 Elect Paul Chellgren Mgmt For For For 4 Elect Robert Clay Mgmt For For For 5 Elect Kay James Mgmt For For For 6 Elect Richard Kelson Mgmt For For For 7 Elect Bruce Lindsay Mgmt For For For 8 Elect Anthony Massaro Mgmt For For For 9 Elect Jane Pepper Mgmt For For For 10 Elect James Rohr Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Lorene Steffes Mgmt For For For 13 Elect Dennis Strigl Mgmt For For For 14 Elect Stephen Thieke Mgmt For For For 15 Elect Thomas Usher Mgmt For For For 16 Elect George Walls, Jr. Mgmt For For For 17 Elect Helge Wehmeier Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Mgmt For For For Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Golden Parachutes 21 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kenneth Chenault Mgmt For For For 2 Elect Scott Cook Mgmt For Against Against 3 Elect Rajat Gupta Mgmt For For For 4 Elect Alan Lafley Mgmt For For For 5 Elect Charles Lee Mgmt For For For 6 Elect Lynn Martin Mgmt For For For 7 Elect Robert McDonald Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Johnathan Rodgers Mgmt For For For 10 Elect Ralph Snyderman Mgmt For For For 11 Elect Mary Agnes Wilderotter Mgmt For For For 12 Elect Patricia Woertz Mgmt For For For 13 Elect Ernesto Zedillo Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendments to Code of Mgmt For For For Regulations 16 2009 Stock and Incentive Mgmt For For For Compensation Plan 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP 872540109 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jose Alvarez Mgmt For For For 2 Elect Alan Bennett Mgmt For For For 3 Elect David Brandon Mgmt For For For 4 Elect Bernard Cammarata Mgmt For For For 5 Elect David Ching Mgmt For For For 6 Elect Michael Hines Mgmt For For For 7 Elect Amy Lane Mgmt For For For 8 Elect Carol Meyrowitz Mgmt For For For 9 Elect John O'Brien Mgmt For For For 10 Elect Willow Shire Mgmt For For For 11 Elect Fletcher Wiley Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) The Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP 89417E109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Beller Mgmt For For For 2 Elect John Dasburg Mgmt For For For 3 Elect Janet Dolan Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Jay Fishman Mgmt For For For 6 Elect Lawrence Graev Mgmt For For For 7 Elect Patricia Higgins Mgmt For For For 8 Elect Thomas Hodgson Mgmt For For For 9 Elect Cleve Killingsworth, Jr. Mgmt For For For 10 Elect Blythe McGarvie Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Laurie Thomsen Mgmt For For For 13 Ratification of Auditor Mgmt For For For The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP 254687106 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect John Chen Mgmt For For For 4 Elect Judith Estrin Mgmt For For For 5 Elect Robert Iger Mgmt For For For 6 Elect Steven Jobs Mgmt For Against Against 7 Elect Fred Langhammer Mgmt For For For 8 Elect Aylwin Lewis Mgmt For For For 9 Elect Monica Lozano Mgmt For For For 10 Elect Robert Matschullat Mgmt For For For 11 Elect John Pepper, Jr. Mgmt For For For 12 Elect Sheryl Sandberg Mgmt For For For 13 Elect Orin Smith Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 16 Amendment to Supermajority Mgmt For For For Requirement Regarding Interested Person Transactions 17 Elimination of Supermajority Mgmt For For For Requirement for Bylaw Amendments 18 Amendment to the Certificate of Mgmt For For For Incorporation Regarding Tracking Stock Provisions 19 Amendment to the Certificate of Mgmt For For For Incorporation Regarding Classified Board Transition Provisions 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding Ex ShrHldr Against Against For Gay Non-Discrimination Policy The Williams Companies, Inc. Ticker Security ID: Meeting Date Meeting Status WMB CUSIP 969457100 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kathleen Cooper Mgmt For For For 2 Elect William Granberry Mgmt For For For 3 Elect William Lowrie Mgmt For For For 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the 2007 Incentive Mgmt For For For Plan 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 8 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Thermo Fisher Scientific Inc. Ticker Security ID: Meeting Date Meeting Status TMO CUSIP 883556102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Casper Mgmt For For For 2 Elect Tyler Jacks Mgmt For For For 3 Ratification of Auditor Mgmt For For For Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For Against Against 2 Elect William Barr Mgmt For Against Against 3 Elect Jeffrey Bewkes Mgmt For Against Against 4 Elect Stephen Bollenbach Mgmt For Against Against 5 Elect Frank Caufield Mgmt For Against Against 6 Elect Robert Clark Mgmt For Against Against 7 Elect Mathias Dopfner Mgmt For Against Against 8 Elect Jessica Einhorn Mgmt For Against Against 9 Elect Fred Hassan Mgmt For Against Against 10 Elect Michael Miles Mgmt For Against Against 11 Elect Kenneth Novack Mgmt For Against Against 12 Elect Deborah Wright Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For For For 15 Amendment to the Bylaws Mgmt For For For Regarding the Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 17 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 18 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) TOTAL SA Ticker Security ID: Meeting Date Meeting Status FP CUSIP 89151E109 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Related Party Transactions Mgmt For For For 5 Retirement Indemnity, Mgmt For Against Against Supplementary Pension Plan and Severance Package for Christophe de Margerie 6 Authority to Repurchase Shares Mgmt For For For 7 Elect Thierry Desmarest Mgmt For Against Against 8 Elect Thierry de Rudder Mgmt For Against Against 9 Elect Gunnar Brock Mgmt For Against Against 10 Appointment of Auditor (Ernst & Mgmt For For For Young Audit) 11 Appointment of Auditor (KPMG Mgmt For For For Audit) 12 Replacement of Alternate Auditor Mgmt For For For 13 Replacement of Alternate Auditor Mgmt For For For 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments 16 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 17 Authority to Issue Shares Mgmt For For For and/Convertible Securities Under Employee Savings Plan 18 Authority to Grant Stock Options Mgmt For For For 19 Shareholder Proposal Regarding ShrHldr Against Against For Collective Investment Funds 20 Elect Claude Clement Mgmt For Against Against Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles to Change Mgmt For For For Place of Incorportation 5 Renewal of Share Capital Mgmt For For For 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply Mgmt For For For with The Swiss Federal Act on Intermediated Securities ("FISA") 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP H89128104 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3.1 Elect Edward Breen Mgmt For For For 3.2 Elect Michael Daniels Mgmt For For For 3.3 Elect Timothy Donahue Mgmt For For For 3.4 Elect Brian Duperreault Mgmt For For For 3.5 Elect Bruce Gordon Mgmt For For For 3.6 Elect Rajiv Gupta Mgmt For For For 3.7 Elect John Krol Mgmt For For For 3.8 Elect Brendan O'Neill Mgmt For For For 3.9 Elect William Stavropoulos Mgmt For For For 3.10 Elect Sandra Wijnberg Mgmt For For For 3.11 Elect R. David Yost Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Special Auditor Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Special Dividend/Reduction in Par Mgmt For For For Value 9 Adoption of Plurality Vote in Mgmt For For For Contested Elections 10 Transaction of Other Business Mgmt For Against Against U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the 2007 Stock Mgmt For For For Incentive Plan 16 Advisory Vote on Executive Mgmt For For For Compensation United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP 911312106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect F. Duane Ackerman Mgmt For For For 1.2 Elect Michael Burns Mgmt For For For 1.3 Elect D. Scott Davis Mgmt For For For 1.4 Elect Stuart Eizenstat Mgmt For For For 1.5 Elect Michael Eskew Mgmt For For For 1.6 Elect William Johnson Mgmt For For For 1.7 Elect Ann Livermore Mgmt For Withhold Against 1.8 Elect Rudy Markham Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect Carol Tome Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP 913017109 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Chenevert Mgmt For For For 1.2 Elect John Faraci Mgmt For For For 1.3 Elect Jean-Pierre Garnier Mgmt For For For 1.4 Elect Jamie Gorelick Mgmt For For For 1.5 Elect Carlos Gutierrez Mgmt For For For 1.6 Elect Edward Kangas Mgmt For For For 1.7 Elect Charles Lee Mgmt For For For 1.8 Elect Richard McCormick Mgmt For For For 1.9 Elect Harold McGraw III Mgmt For For For 1.10 Elect Richard Myers Mgmt For For For 1.11 Elect H. Patrick Swygert Mgmt For For For 1.12 Elect Andre Villeneuve Mgmt For For For 1.13 Elect Christine Whitman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Valero Energy Corporation Ticker Security ID: Meeting Date Meeting Status VLO CUSIP 91913Y100 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ruben Escobedo Mgmt For For For 2 Elect Bob Marbut Mgmt For For For 3 Elect Robert Profusek Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Re-approval of the 2005 Omnibus Mgmt For For For Stock Incentive Plan 6 Advisory Vote on Executive Mgmt For Against Against Compensation 7 Shareholder Proposal Regarding ShrHldr Against Against For Report on Rainforest Impact 8 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 9 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Elect John Stafford Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy 17 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 18 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 21 Shareholder Proposal Regarding ShrHldr Against Against For the Approval of Survivor Benefits (Golden Coffins) 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares after Retirement Vodafone Group plc Ticker Security ID: Meeting Date Meeting Status VOD CUSIP 92857W209 07/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect John R.H. Bond Mgmt For For For 3 Elect John Buchanan Mgmt For For For 4 Elect Vittorio Colao Mgmt For For For 5 Elect Michel Combes Mgmt For For For 6 Elect Andy Halford Mgmt For For For 7 Elect Alan Jebson Mgmt For For For 8 Elect Samuel Jonah Mgmt For For For 9 Elect Nick Land Mgmt For For For 10 Elect Anne Lauvergeon Mgmt For For For 11 Elect Simon Murray Mgmt For For For 12 Elect Steve Pusey Mgmt For For For 13 Elect Luc Vandevelde Mgmt For For For 14 Elect Anthony Watson Mgmt For For For 15 Elect Philip Yea Mgmt For For For 16 Allocation of Profits/Dividends Mgmt For For For 17 Directors' Remuneration Report Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Set Auditor's Fees Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Repurchase Shares Mgmt For For For 23 Amendment to Articles Regarding Mgmt For For For Dividend Payments 24 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Mgmt For For For Incentive Plan, Renamed the 2010 Stock Incentive Plan 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 22 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 23 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 24 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Priorities Report WellPoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP 94973V107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sheila Burke Mgmt For For For 2 Elect George Schaefer, Jr. Mgmt For For For 3 Elect Jackie Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Conversion to Nonprofit Status 6 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect John Chen Mgmt For Against Against 3 Elect Lloyd Dean Mgmt For Against Against 4 Elect Susan Engel Mgmt For Against Against 5 Elect Enrique Hernandez, Jr. Mgmt For Against Against 6 Elect Donald James Mgmt For Against Against 7 Elect Richard McCormick Mgmt For Against Against 8 Elect Mackey McDonald Mgmt For Against Against 9 Elect Cynthia Milligan Mgmt For Against Against 10 Elect Nicholas Moore Mgmt For Against Against 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For Against Against 13 Elect Stephen Sanger Mgmt For Against Against 14 Elect Robert Steel Mgmt For Against Against 15 Elect John Stumpf Mgmt For Against Against 16 Elect Susan Swenson Mgmt For Against Against 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Increase of Authorized Common Mgmt For For For Stock 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Weyerhaeuser Company Ticker Security ID: Meeting Date Meeting Status WY CUSIP 962166104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Sinkfield Mgmt For For For 2 Elect D. Michael Steuert Mgmt For For For 3 Elect Kim Williams Mgmt For For For 4 Repeal of Classified Board and Mgmt For For For Removal of Supermajority Voting Provisions 5 Issuance of Common Stock Mgmt For For For 6 Increase Authorized Shares Mgmt For For For 7 Amendment to the Articles to Mgmt For For For Impose Ownership and Transfer Restrictions 8 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 9 Shareholder Proposal Regarding ShrHldr Against Against For Sustainable Forestry 10 Ratification of Auditor Mgmt For For For Whirlpool Corporation Ticker Security ID: Meeting Date Meeting Status WHR CUSIP 963320106 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Johnston Mgmt For For For 2 Elect William Kerr Mgmt For For For 3 Elect William Perez Mgmt For For For 4 Elect Janice Stoney Mgmt For For For 5 Elect Michael White Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 2010 Omnibus Stock and Incentive Mgmt For For For Plan Wisconsin Energy Corporation Ticker Security ID: Meeting Date Meeting Status WEC CUSIP 976657106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bergstrom Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Patricia Chadwick Mgmt For For For 1.4 Elect Robert Cornog Mgmt For For For 1.5 Elect Curt Culver Mgmt For For For 1.6 Elect Thomas Fischer Mgmt For For For 1.7 Elect Gale Klappa Mgmt For For For 1.8 Elect Ulice Payne, Jr. Mgmt For For For 1.9 Elect Frederick Stratton, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP 983024100 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Elect Robert Amen Mgmt For For For 4 Elect Michael Critelli Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect Victor Ganzi Mgmt For For For 7 Elect Robert Langer Mgmt For For For 8 Elect John Mascotte Mgmt For For For 9 Elect Raymond McGuire Mgmt For For For 10 Elect Mary Polan Mgmt For For For 11 Elect Bernard Poussot Mgmt For For For 12 Elect Gary Rogers Mgmt For For For 13 Elect John Torell III Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP 984332106 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Roy Bostock Mgmt For For For 3 Elect Patti Hart Mgmt For For For 4 Elect Eric Hippeau Mgmt For For For 5 Elect Susan James Mgmt For For For 6 Elect Vyomesh Joshi Mgmt For For For 7 Elect Arthur Kern Mgmt For For For 8 Elect Brad Smith Mgmt For For For 9 Elect Gary Wilson Mgmt For For For 10 Elect Jerry Yang Mgmt For For For 11 Amendment to the 1996 Directors' Mgmt For For For Stock Plan 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The George Putnam Fund of Boston By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
